DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 May 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 5, 7, 9, 10 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2009/0142535 (hereinafter “Kim”), United States Patent Application Publication No. US 2012/0295057 (hereinafter “Atorrasagasti”), and further in view of United States Patent Application Publication No. US 2004/0092183 (hereinafter “Geva”).Regarding claims 1 and 25 	Kim teaches a flexible ballistic resistant fabric (impact resistant flexible material) comprising a plurality of plates (at least one spacer) arranged in a repeating pattern (abstract).  Kim teaches the plates are in an array and maintain a spaced relationship with each other by means of a material substrate, where material substrate may be a base material to which the plates are affixed or attached, and the base material interconnects the plates so that the plates are spaced apart from each other throughout the array (paragraphs [0013] and [0015]).  Kim teaches the base material comprises a non-woven fabric structure with polymeric fibers, where the base material (fabric) provides resistance to fabric tearing and overall strength to the fabric (paragraph [0061]).  Kim also teaches the base material may be selected for, among other characteristics, flexibility, strength, bonding characteristics with the plate substance, compressibility, liquid impermeability, chemical resistance, breathability, and washability depending on the use of the final product made from the inventive fabric (Id).  Kim teaches the plates may be adhered to the base material, and the layers are bonded together using an adhesive (paragraphs [0061] and [0083]), which corresponds to the 42 may be attached to an external surface of the base material 47 and is covering a portion thereof (Figure 17B).  Kim teaches the plates are rigid and inflexible (paragraphs [0098] and [0122]).  Kim teaches the plates can be made of any material, where a desirable feature of the plates is that they are hard and resistant to penetration (paragraphs [0021] and [0067]). 	Kim teaches a three layer assembly provides 100% plate coverage compared to a two layer assembly that has some apertures present (paragraphs [0073] and [0074]).  Kim illustrates a two layer embodiment where the plates (the at least one unidirectional spacer) 42 comprises a plurality of plates (spacers) 42 having a gap between one another, where the plates (spacers) 42 are attached to an external surface of the base material 47 and are covering a portion thereof, thereby leaving gaps (voids) on the surface between one spacer 42 to another 42 (Figures 14, 15A, and 15B).  Kim also illustrates gaps between a plate (spacer) 42 and the perimeters of the fabric (material) (Figure 14).  Kim teaches the three layer stack includes adding a third layer 92 to the two layer embodiment 44, 46 which results in gaps, also called apertures 50 in this instance, can be within the stack of layers, thereby providing a void between adjacent layers (paragraph [0106]).  Therefore, it would have been obvious for a person having ordinary skill in the art to modify the two layer stack from the embodiment illustrated in Figures 14, 15A, and 15B with a third layer, as illustrated in Figures 11, 12A, and 12B, to yield a flexible ballistic resistant fabric with improved ballistic resistant properties by exhibiting 100% plate coverage. 	Kim teaches a method for making the flexible ballistic resistant fabric includes 44, 46 to provide minimal apertures 50 (paragraphs [0100] and [0104]).  Therefore, due to the fact that Kim does not provide any disclosure that the stacking of the different layers are performed under any special conditions, such as in a controlled environment, a person having ordinary skill in the art would have reasonably expected that the voids, 48, 50 are filled with or consists essentially of air. 	Kim does not explicitly teach the plates are unidirectional spacers comprising polymer fibers and/or non-woven polymer fibers. 	Atorrasagasti teaches a multi-layer non-woven fabric material composed of non-woven fiber sheets of aramide/polyethylene fibers, impregnated with resin and/or a filler material, and oriented at various angles, which is used for manufacturing protection garments (abstract).  Atorrasagasti teaches a first embodiment where the fabric material comprises a non-woven/UD (unidirectional) band comprised by a first set of unidirectional, continuous threads/filaments, laid down in a first plane of UHMWPE 1000 (comprising non-woven polymer fibers) and a second set of unidirectional continuous threads/filaments on top of said first plane laid down transversely in different angles to the first set of threads (paragraph [0010]).  Atorrasagasti teaches the non-woven fabric layers can be tailored depending on the intended purpose of the material, where more layers can be used for an application requiring higher rigidity, and the multi-layer non-woven fabric material achieves an optimum resistance to penetration by projectiles, and also, most remarkably, are more resistant to penetration by piercing objects than state-of-the-art materials (paragraph [0013]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the plates of prima facie case of obviousness.  See MPEP § 2144.06. 	In addition, Kim teaches an embodiment where two sets of the base material (fabric) layers 47 and plates (spacers) 42 are present (Figure 19B), which corresponds to the claimed flexible ballistic resistant fabric (impact resistant flexible material) having a pair of fabrics. 	Kim does not explicitly teach the non-woven fabric of the base material is a bilayered fabric comprising two adjacent unidirectional monolayers each comprising polymer fibers, with the direction of each unidirectional monolayer being rotated at an angle with respect to the direction in the other unidirectional monolayer.	Geva teaches a ballistic resistant composite material comprising a plurality of unidirectional monolayers (bilayered fabric comprising two adjacent unidirectional monolayers), each monolayer comprising polymer fibers where the direction of each unidirectional monolayer being rotated at an angle with respect to the direction in the other unidirectional monolayer (abstract and paragraph [0019]).  Geva teaches a result of the combination of at least two distinct polymer fibers, preferably selected from PBO, aramid and polyethylene, it is possible to produce ballistic resistant composite materials having improved properties compared to known ballistic resistant articles (paragraphs [0044] and [0054]).  Geva also teaches PBO fibers, in combination with at least one polymer selected from aramid or ultra-high molecular weight polyethylene fibers, provides a very high energy absorption in the event of a hit by a projectile, low Regarding claim 4 	In addition, Geva teaches the direction of each unidirectional monolayer is rotated with respect to the direction in the other unidirectional monolayer at an angle between 80 and 100 degrees, where the angle improves the antiballistic characteristics of the ballistic resistant material (paragraph [0044]).Regarding claim 5 	In addition, Atorrasagasti teaches the multi-layered non-woven fabric material (spacer) comprises non-woven fabric layers which are superimposed to have different orientations when compared to adjacent layers (paragraph [0013]), which corresponds to the claimed feature requiring the direction of the at least one spacer being rotated at an angle with respect to each of the unidirectional monolayers from the combination of Kim, Atorrasagasti, and Geva.Regarding claim 7Regarding claim 9 	In addition, Kim teaches the thickness of the plate (spacer) is dependent upon the material used (paragraph [0083]).  Therefore, it would have been obvious to a person having ordinary skill in the art to determine an appropriate thickness of the plate through routine experimentation to yield a ballistic resistant fabric which exhibits the desired flexibility and penetration resistance.Regarding claim 10 	In addition, Geva teaches the polymer fibers (for the bilayered fabric) include ultra-high molecular weight polyethylene fibers and/or aramid fibers (paragraph [0061]).  Regarding claims 26 and 27 	Regarding the elongation modulus, the elastic modulus, the tensile strength, and the maximal displacement of the at least one unidirectional spacer, although the prior art does not explicitly disclose the plates (at least one unidirectional spacer) have: (1) an elongation modulus of 2-6%; (2) an elastic modulus of 400 to 1,700 cN/dTex; (3) a tensile strength within the range of 8-70 cN/dTex; and (4) a maximal displacement of 2-12 mm per 200 mm, the claimed properties/functions are deemed to naturally flow from the structure in the prior art since the Atorrasagasti reference teaches an article with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Response to Arguments
Applicant’s arguments, see page 6, filed 7 May 2021, with respect to the objections of claims 10, 26, and 27 have been fully considered and are persuasive.  The objections of claims 10, 26, and 27 have been withdrawn. 
Applicant's arguments filed 7 May 2021 have been fully considered but they are not persuasive. 	The applicant argued that Kim teaches away from providing voids consisting 54 on a mesh 52 which is on the connecting material 15, where the mesh is removed via an etching process and results in spacers, separated by a gap, and disposed on the surface of said connecting material 15.  Therefore, the examiner respectfully submits the applicant’s position that Kim teaches away from the claimed voids appears to not accurately reflect Kim’s disclosure. 	The applicant argued, regarding Figure 24B, Kim teaches an embodiment where plates are not attached to each of the layers.  The examiner respectfully notes this argument is not commensurate in scope with the rejection of record because the examiner does not rely on Figure 24B to reject the claims.  Moreover, it is noted that the combination of Kim, Atorrasagasti, and Geva results in a flexible impact resistant fabric having a structure which meets all the limitations form the claims. 	The applicant argued the plates of Kim cannot be considered spacers and provided a definition of spacer as an object that forms a space between other articles.  The examiner respectfully notes that the plates from Kim actually do provide spaces In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The applicant also argued Kim teaches away from Atorrasagasti’s teachings of superimposing as many non-woven fabric layers as desired because Kim strives to make the plates as thin as possible.  The examiner respectfully disagrees and contends that Kim recognizes the plates may be a variety of thicknesses depending on the materials used and the intended application of the plates.  See at least paragraphs [0012] and [0083] from Kim. 	The dependent claims are also considered unpatentable for at least the same reasons provided above. 	Regarding claim 5, the applicant argued just because Atorrasagasti may teach In re Pearson, 181 USPQ 641 (CCPA 1974).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783